Citation Nr: 1508153	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-24 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome (IBS). 

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty June 1989 to September 1989 and September 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Veteran testified at a Travel Board hearing in February 2013.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to a higher initial disability rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the entire appeal period, the Veteran's IBS has been manifested by continuous cramping abdominal pain with bloating and alternating constipation and diarrhea.

CONCLUSION OF LAW

The criteria for an initial disability rating for IBS of 30 percent have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.97, Diagnostic Code 7319 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating for IBS arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Higher Initial Disability Rating - IBS

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service connected IBS is rated under Diagnostic Code 7319.  Under DC 7319, ratings of 0 (noncompensable), 10, and 30 percent are authorized for irritable colon syndrome.  A noncompensable rating is warranted for mild IBS with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate IBS with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe IBS with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.

October 2008 private treatment records showed a diagnosis of IBS.  The Veteran's bowel sounds were positive with no tenderness to palpation.  He experienced no weight loss, anorexia, or acute GI bleed.  He found mucus in the stool.  He complained of pain and bloating usually relieved by passage of stool.  His bowel movements were associated with straining, urgency, and a feeling of incomplete evacuation.  His stool ranged from loose to hard to watery.  

The Veteran was afforded another VA examination in July 2009.  Once per week the Veteran had symptoms, cramping abdominal pain with bloating, and alternating constipation and diarrhea.  His weight was stable.  The Veteran had not been hospitalized or incapacitated due to his bowel problems.  He missed work only when he has a doctor's appointment.  His liver, kidney, and spleen were nonpalpable with no rebound or guarding.  The bowel sounds were active.  Rectal examination revealed normal sphincter tone and his stool was brown with no blood.

A November 2009 VA treatment record noted that the Veteran was bothered by diarrhea related to IBS followed by constipation.  He denied any spasmodic pain.  Otherwise, the Veteran's symptoms were described as under control.

An April 2012 VA treatment record showed that the Veteran continued to have alternating constipation and diarrhea.  During diarrhea phase, he has up to four or  five loose bowel movements daily.  He described crampy abdominal pain, which was sometimes relieved after a bowel movement.  

During the February 2013 hearing before the Board, the Veteran described his IBS symptoms as diarrhea for two or three days out of a week that changes over to constipation and alternates back and forth.  He also reported abdominal pain.

The Board finds that the Veteran's symptoms more nearly approximate the criteria for a 30 percent disability rating.  The evidence shows severe IBS with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The Veteran continuously experiences either diarrhea or constipation.  During the diarrhea phase, it is severe with four to five loose bowel movements daily.  He also reported abdominal pain that is only occasionally relieved with a bowel movement.  Granting the Veteran the benefit of the doubt, the Board finds that a disability rating of 30 percent for IBS is warranted.  38 C.F.R. § 4.114.  The Board notes that 30 percent is the maximum schedular rating available for IBS under Diagnostic Code 7319.  The criteria for an extraschedular rating are addressed below.  

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate for the Veteran's IBS.  In this case, the Board finds that the rating criteria contemplate the Veteran's disability because it rates the condition based on his constipation, diarrhea, and abdominal pain, manifestations that are contemplated in the rating criteria.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not reported unemployability due to his IBS and there is no indication in the record that the Veteran is unable to work due to this condition; thus, TDIU is not raised by the record.



ORDER

Entitlement to a disability rating of 30 percent, but no more, for IBS is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In the February 2013 Board hearing, the Veteran reported that his PTSD has worsened since his prior VA examination.  The Veteran specifically noted panic attacks more than three times per week.  As the Veteran has asserted a worsening of his PTSD specifically noting the increase in severity since the most recent VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding treatment records.  All attempts to obtain these records must be documented in the file, and the Veteran notified of an inability to obtain requested records.

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of the Veteran's psychiatric disability.  The examiner should review the claims file in conjunction with the examination.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria, and offer an opinion as to the level of functional impairment caused by the PTSD. The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's PTSD and the Veteran's ability to secure or follow a substantially gainful occupation.  

a.)  The examiner should report the extent of the Veteran's psychiatric disabilities in accordance with VA rating criteria, to include a Global Assessment of Functioning (GAF) score.  The GAF score must be explained in narrative form as well.  Particular attention should be addressed to occupational and social impairment, including a finding regarding whether the Veteran's PTSD affects his ability to function independently, appropriately, and effectively.  

b).  The examiner should report the effect of the Veteran's PTSD on the Veteran's ability to maintain substantially gainful employment.  When making this evaluation, the examiner should do so without considering the Veteran's age or any non-service connected disabilities.  

A complete rationale must be provided for any opinion offered.  If any opinion cannot be made without resort to mere speculation, this must also be fully explained.

3.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completion of the above, review the expanded record and determine if a higher rating for the disability on appeal may be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


